By the Court.

The case cited by the plaintiff’s counsel from our own reports, is decisive of this action. The principle has often been recognized, that the laws of the country where the contract is *45made, are to govern its construction; those of the country where the remedy is sought, are to prescribe that remedy.
A difference has been attempted to be shown in this case, from that of Pearsall & Al. vs. Dwight, & Al. in that both the parties to this action were inhabitants of New York at the time when the contract was made, and the cause of action accrued. But that fact was assumed in the case referred to. The difference then does not exist (3).

Defendant's plea bad.


 [Bulger vs. Roche, 11 Pick. 36.—Le Roy vs. Crowninshield, 2 Mason, 151.— Williams vs. Jones 13 East. 439.—Wilson vs. Appleton, post, 180.—Ed.]